Citation Nr: 1141761	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root ("low back disorder").


REPRESENTATION

Appellant represented by:	Rafael Modet, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973 and from September 1974 to September 1977. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, jurisdiction over the Veteran's claim was subsequently transferred to the RO in Detroit, Michigan, and that office forwarded the appeal to the Board.

Procedural history

The Veteran was originally denied service connection for a back disability in an October 1973 rating decision.  He was notified of this decision and his appeal rights, but did not proceed to appeal the decision.  

In October 1977, following his second period of service, the Veteran filed a claim seeking service connection for his back disability.  In a November 1977 rating decision, the RO reopened and denied his claim.  The Veteran was notified of that decision in a December 1977 letter, but again did not appeal the decision.  

In June 1996, the Veteran attempted to reopen his low back disability claim.  His claim was denied in a November 1996 rating decision.  He was notified of this decision and his appeal rights in November 1996, but did not appeal the decision.

In April 2008, the Veteran again attempted to reopen his claim for service connection for a back disability, which was denied by an October 2008 rating decision, presently on appeal to the Board.

The Veteran testified at a hearing at the RO in March 2010, before the undersigned Acting Veterans Law Judge (VLJ) of the Board; a transcript is associated with the claims folder.  

In September 2010, the Board denied the Veteran's petition to reopen the claim for service connection for a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2011 Order, granting a joint motion for remand, the CAVC vacated the Board's decision and remanded this case to the Board for further development and readjudication in compliance with directives specified in the joint motion.

As pointed out by the May 2011 joint motion for remand, there are additional service treatment records that were not previously on file when the low back claim was last denied in November 1996.  These additional records, supplied in June 2008, are also pertinent, showing regular in-service treatment for his low back disorder.  

Pursuant to 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section, i.e., 38 C.F.R. § 3.156(a) (which defines new and material evidence).  Relevant service department records include service records related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  If service connection is eventually granted, reconsideration of a claim under this section preserves an effective date of the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id. at (c)(3).

Because service treatment records fall within the regulatory definition of 38 C.F.R. § 3.156(c)(1), the Veteran's previously denied claim should be reconsidered without requiring the submission of new and material evidence to reopen this claim, especially considering that this claim is now partly predicated on his additional period of active duty.




FINDING OF FACT

Resolving any doubt in favor of the Veteran, his current low back disorder is etiologically linked to active duty service.  


CONCLUSION OF LAW

The Veteran's low back disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran contends his current low back disorder began during his first period of active duty service (September 1971 to June 1973).  He additionally contends that his low back disorder "became permanently worse, resulting in additional pathology, as a result, in part, of a failed back surgery performed during his second period of service [(September 1974 to September 1977)]."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic diseases such as degenerative joint disease (DJD) (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 (West 2002) applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227 (emphasis added).

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153) (emphasis added).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board resolves any doubt in the Veteran's favor to find sufficient evidence his low back disorder is etiologically linked to his first period of service.  

As a preliminary matter, the Veteran's recent VA treatment records document medical treatment for a current low back disorder.  During the March 1997 VA general examination, the Veteran was diagnosed with status-post lumbar laminectomy and fusion at L4-L5 with radiculopathy and neuropathy along the L5 nerve root.  More recently, upon X-ray in October 2008, he was diagnosed for spondylosis, spondylolisthesis and fusion by bone graft material, acknowledging surgical changes.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Regarding whether the Veteran's claim should be addressed on a direct-service-incurrence theory or an aggravation theory, the Board highlights his service treatment records.  Service treatment records from the Veteran's first period of service (September 1971 to June 1973) are silent for any complaints or treatment for a back disability.  

During his second period of service (September 1974 to September 1977) the Veteran was diagnosed with spondylolisthesis, spondylolysis, L5-S1 and underwent spinal fusion surgery in September 1976.  Indeed, there was considerable treatment for his low back disorder during this second period of service.  Nonetheless, there was no entrance examination for the second period of service, such that the Board cannot find that he had a preexisting low back disability "noted" upon entry to this latter period.  Again, when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Board observes that in-between those periods of service, an October 1973 private physician's report from Dr. C.J. diagnosed the Veteran with an "abnormal lumbosacral spine" with "evidence of second degree spondyloli[s]thesis," citing X-ray testing.  However, Dr. G.K., in a medical opinion report, dated in September 2011, found that he did not have a congenital low back condition; there are no contravening medical findings in this regard.  The medical evidence of record is simply insufficient to rise to the level of clear and unmistakable evidence of a preexisting disability that is needed for the government to rebut the presumption of soundness.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

Thus, the Board proceeds to address the Veteran's claim on a theory of direct-service-incurrence.  In this regard, there is a private medical opinion from Dr. G.K. that provides highly probative evidence causally relating his military service to his current low back disorder.  

Dr. G.K. opined that the Veteran's "spondylolysis, spondylolisthesis, and his current symptoms were directly caused by his military service in the Marines between September 1971 to June 1973...This sort of spondylolisthesis arises when a young person is exposed to vigorous activity involving the use of the lower back."  Albeit addressing the possibility of aggravation, Dr. G.K. also opined that the Veteran's spondylolisthesis was also permanently worsened by his second period of service, particularly by an "unnecessary and failed back surgery which resulted in additional pathologies, including pseudoarthrosis and chronic pain from the pseudoarthrosis, and in radiculopathy and chronic pain."  This indicates that the Veteran's low back disorder is etiologically linked to both periods of active duty service.  The Board finds this medical opinion is highly probative evidence in support of his claim, since based upon sound rationale and thorough review of the claims file, including his service treatment records.  

Aside from the medical evidence in support of his claim, the Board finds that the Veteran's consistent lay statements indicating continual low back pain and reduced mobility are also credible, particularly in light of repeated treatments since the 1970s.  His lay statements further support the claim for direct-service-incurrence of his current low back disorder.

Here, after considering all lay and medical evidence, the Board finds that the evidence supports the claim that a low back disorder was incurred during active duty service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board determines that entitlement to service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root is granted.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


